Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-426
                       Lower Tribunal No. 20-15342
                          ________________

                    Mio Gourmet Products, LLC,
                                  Appellant,

                                     vs.

                              645 W 27 LLC,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Lopez, Judge.

     Marrero, Chamizo, Marcer Law LP, and Julio C. Marrero, for appellant.

     The O’Boyle Law Firm, P.C., and Jonathan R. O’Boyle (Deerfield
Beach), for appellee.


Before FERNANDEZ, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Garrison v. PHH Mortg. Corp., 298 So. 3d 116, 118 (Fla.

1st DCA 2020) (“The consequence of not filing exceptions [to a general

magistrate’s report and recommendation] is a failure to preserve the issue

for appellate review.”).




                                     2